UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4596


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAMARIO EMMANUEL PALMER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:08-cr-00125-NCT-1)


Submitted:   April 29, 2010                   Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kamario    Emmanuel     Palmer       pled       guilty,     pursuant      to     a

written      plea    agreement,      to   possession            of    a   firearm       by    a

convicted felon, 18 U.S.C. § 922(g)(1) (2006), and was sentenced

to 64 months imprisonment.             Palmer’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether Palmer’s sentence is reasonable.                            Although advised of

his right to file a pro se supplemental brief, Palmer has not

done so.

              We review the district court’s sentencing decision for

abuse of discretion.           Gall v. United States, 552 U.S. 38, 41

(2007).       In conducting this review, we must first examine the

sentence for “significant procedural error, such as failing to

calculate      (or    improperly      calculating)            the    Guidelines      range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based   on    clearly     erroneous       facts,        or    failing     to     adequately

explain the chosen sentence.”                    Id. at 51.          When “rendering a

sentence,      the     district      court       must        make    an   individualized

assessment based on the facts presented,” applying the “relevant

§   3553(a)    factors    to   the    specific       circumstances          of    the    case

before it.”          United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (internal quotation marks and emphasis omitted).                                  The

                                             2
district court must also “state in open court the particular

reasons supporting its chosen sentence” and “set forth enough to

satisfy”     this     court         that    it       has   “considered      the    parties'

arguments    and     has   a    reasoned         basis     for   exercising       [its]   own

legal decisionmaking authority.”                      Id. (internal quotation marks

omitted).       The    district        court,         however,   is   not    required      to

“robotically tick through § 3553(a)’s every subsection.”                             United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            If the sentence is free of procedural error, we then

consider the substantive reasonableness of the sentence, taking

into account the totality of the circumstances.                          Gall, 552 U.S.

at 51.      If the sentence is within the appropriate Guidelines

range,   this    court     applies          a    presumption     on   appeal      that    the

sentence is reasonable.                See Rita v. United States, 551 U.S.

338, 347 (2007).

            We conclude that the district court did not commit

procedural      or    substantive          error      in   sentencing     Palmer.         The

district court properly calculated and treated as advisory the

Guidelines’ imprisonment range of 57-71 months.                          The court heard

argument from the parties on the appropriate sentence and gave

Palmer an opportunity to allocute.                         The court considered the

relevant § 3553(a) factors, addressing on the record the nature

and   circumstances            of     the       offense,      Palmer’s      history       and

characteristics, and the need for the sentence to protect the

                                                 3
public.     Further, neither counsel nor Palmer offers any grounds

to rebut the presumption on appeal that the within-Guidelines

sentence of 64 months’ imprisonment is reasonable.

            As required by Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal. We

therefore    affirm      the    district      court’s        judgment.          This    court

requires that counsel inform Palmer, in writing, of the right to

petition    the   Supreme       Court   of       the    United      States      for   further

review.      If   Palmer       requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this    court      for      leave    to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Palmer.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately            presented     in   the     materials

before    the    court   and     argument        would      not    aid    the    decisional

process.

                                                                                      AFFIRMED




                                             4